DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/23/2022 has been entered. Claims 1-6 and 8-10 have been amended. Claims 1-10 are pending in the application. 

Response to Arguments
Applicant's arguments filed 02/23/2022, have been fully considered and entered but they are not persuasive/ moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Main Argument:
However, in the technique according to the present application, the attachment/detachment of the recording apparatus (e.g., 10), instead of the attachment/detachment of the recording medium (the recording unit 240), is detected. Therefore, unlike Marumoto in which the event detection is physically disabled as mentioned by the Examiner, the event detection is not performed even though the event-detectable state is maintained. This process is not disclosed or suggested in Morumoto or any of other cited documents, and could not have been easily conceived by one with ordinary skills based on the technique for attaching/detaching a USB memory or the like.
Reply
Examiner respectfully disagree:
Claims (1, 9 and 10) are confusing, whether the camera is part of the recording apparatus, for claim the recording apparatus carries an acquisition unit to acquire imaged captured by a camera. Hence it is not clear, whether the camera is also a part of the recording apparatus.
To help advance the prosecution, the examiner uses a new reference (from IDS submitted on 02/23/2022) to clearly teach the attachment/detachment of the recording apparatus itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 -4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over LEE (KR20110041626A), hereinafter LEE, in view of Marumoto et al. (US 20110112719 A1), hereinafter Marumoto.
Regarding claim 1, 
LEE teaches a recording apparatus (Referring to FIG. 4, the vehicle image storage device 300 [113]) comprising: 
a captured data acquisition unit configured to acquire captured data captured by a camera that captures an image of an outside of a vehicle (an image input unit 310 [113]; the image input unit 310 may include, for example, a surveillance camera for monitoring one or more of the vehicle side direction “i.e., one or more of front, rear, left and right” [116]-[117]); 
a processor “data processor 320 [113]” coupled to a memory storing instructions, the processor being configured to: detect an attachment/detachment state of the recording apparatus itself with respect to the vehicle (Detachable detection unit for detecting the attachment or detachment of the vehicle image storage device to generate and output the detachable information [30][31]); and detect an event in the vehicle (use the corresponding information “including acceleration” to determine whether the vehicle is in an accident situation or may be used as data for determining a situation before and after an accident when analyzing the accident [81]), 
and when it is detected that the recording apparatus has been detached from the vehicle, not to output information indicating that the event has been detected, or stop the detection of the event ((b) generating detachment information as a result of detecting whether the vehicle image storage device is detachable; (c) generating driving information according to the use or nonuse of the vehicle using the detachable information [45]. It is obvious to one with ordinary skills, if the only recording device is detached to stop event detection, given that the only recording device is no longer available and hence the event images will no longer be stored).
10a recording controller configured to store captured data as first event recording data (The data processor 320 processes the image signal input from the image input unit 310 and stores the image signal in the data storage unit 330 or in real time in a temporary storage unit (not shown), and then stores the image signal in the data storage unit 330 [118]), 
invalidate, when it is detected that the recording apparatus has been detached from the vehicle, the detection of the event 15after the detection of the detachment (detection of the attachment/detachment [99]), and store captured data after the detection of the detachment as second event recording data (The storage stores the event images together with the attachment/detachment information [123]).  
LEE did not explicitly teach detecting an event based on acceleration occurring in the vehicle; storing, when the event detection unit has detected the event, captured data for a predetermined period of time due to the detected event.
5Marumoto teaches detecting an event based on acceleration occurring in the vehicle (When a sharp change in acceleration has been detected by an acceleration detection unit 30 due to a collision or other adverse event [0067]); 10storing, when the event detection unit has detected the event, captured data for a predetermined period of time due to the detected event (This 10 seconds of before-and-after image and sound information undergoes predetermined processing by the vehicle control unit 8, and is configured to be recorded as digitally compressed video information [0067]).
However It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Marumoto to the teachings of LEE. The motivation for such an addition would be to provide a vehicle traveling state recording device that provides greater reliability of the evidentiary strength of recorded abnormality information (Marumoto [0036]). 

Regarding claim 2, 
LEE and Marumoto teaches all the features of claim 1, as outlined above, which teaches the detection of the detachment of the recording device.
LEE did explicitly teach capturing data44 DOCS 120537-152CT1/4171724 1Attorney Docket No. 120537-152CT1formed of voice data as second event recording data.
Marumoto further teaches capturing data44 DOCS 120537-152CT1/4171724 1Attorney Docket No. 120537-152CT1formed of voice data as second event recording data (In step S62, a check is made to determine whether the functions of the camera 26 and the microphone 28 remain safe and undamaged after a change in acceleration has been detected. Even if one of the two is undamaged, the process proceeds to step S64. If the functions of either the camera 26 or the microphone 28 are safe, then FIFO recording to the buffer memory is continued because the information continues to be sent from at least one or the other even after a change in acceleration has been detected [0095]).  In the case where the recording apparatus has been detached/damaged, the video data photographed by the recording apparatus can be regarded as invalid data, and in order to improve the efficiency of data storage, it is obvious to one with ordinary skills in the art to save only the sound data after the detachment/damage is detected so as to reduce the occupation of the memory space.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Marumoto to the teachings of LEE. The motivation for such an addition would be to provide a vehicle traveling state recording device that provides greater reliability of the evidentiary strength of recorded abnormality information (Marumoto [0036]). 

Regarding claim 3, is rejected under the same reasoning as claim 1, where LEE teaches the detection of the detachment of the recording device, stores this information in addition to the recorded images.

Regarding claim 4, is rejected under the same reasoning as claim 3, where the claims do not define the first period/second period, and in order to improve the efficiency of data storage while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately, and temporarily invalidate the event detection section.
Regarding claim 8, 
LEE and Marumoto teaches all the features of claim 1, as outlined above.
LEE did not explicitly teach transmission and/or reception of data to/from a predetermined communication destination, wherein the communication controller transmits, besides first event 20recording data, second event recording data stored
Marumoto further teaches transmission and/or reception of data to/from a predetermined communication destination, wherein the communication controller transmits, besides first event 20recording data, second event recording data stored (data after an accident is prevented from being overwritten by transmitting data recorded before and after an accident via an antenna [0250]. The traveling information recording device has a communication unit for transmitting traveling information to the outside of the vehicle, and the communication unit transmits to the outside of the vehicle [0265]). It is obvious to one with ordinary skills in the art in light of the actual needs to store/transfer various events/images.
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Marumoto to the teachings of LEE. The motivation for such an addition would be to provide a vehicle traveling state recording device that provides greater reliability of the evidentiary strength of recorded abnormality information (Marumoto [0036]). 

Regarding claim 9 “method” and claim 10 “CRM” are rejected under the same reasoning as claim 1 “apparatus”.

Claims 5 -7 are rejected under 35 U.S.C. 103 as being unpatentable over LEE and Marumoto, in view of Kleve et al. (US 20150002674 A1) hereinafter Kleve.
Regarding claim 5, 
LEE and Marumoto teaches all the features of claim 1, as outlined above.
However, LEE teaches displaying one or more image or video stored on the storage device [139], LEE did not explicitly teach reproducing/displaying recorded video/data of the event/accident.
Kleve teaches reproducing/displaying recorded video/data of the event/accident (an insurance carries provided the memory stick which wirelessly communicated and connected to its server [0015]. a mobile device for storage through a suitable vehicle communication system, including but not limited to SYNC.  This data may include data from any or all of the sensors, as well as time identification and vehicle or driver profile [0022]; Fig. 2).

Regarding claims 6-7, are rejected under the same reasoning as claim 5, where the claims do not define the first period/second period, and in order to improve the efficiency of data recoding/displaying while facilitating subsequent effective backtracking, it is obvious to one with ordinary skills in the art to first judge whether or not the recording apparatus has been detached/damaged within a preset period from the detection of an event, save the images after the detachment/damage is detected separately on another device “mobile” for reproducing/displaying of the event data (Kleve [0015][0022]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419